Case 2:20-cv-00677-SRC-SCM Document 33 Filed 11/16/20 Page 1 of 2 PageID: 225




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 WELLS FARGO BANK, N.A.,                           :
                                                   :         Civil Action No. 20-677 (SRC)
                                      Plaintiff,   :
                                                   :             OPINION & ORDER
                       v.                          :
                                                   :
 ANN R. SCHILDKNECHT et al.,                       :
                                                   :
                                   Defendants.     :
                                                   :


CHESLER, District Judge

       This matter comes before the Court on the motion by Defendant Ellen Heine (“Heine”)

for reconsideration of the Opinion and Order dated July 30, 2020, which granted the motion to

remand filed by Plaintiff, Wells Fargo Bank, N.A. (“Wells Fargo”). On that same date, after this

Court’s Order was filed, the Clerk of this Court mailed the remand transmittal letter to the

Superior Court of New Jersey. That act of mailing terminated this Court’s jurisdiction to take

any further action in this case. “[A] district court loses jurisdiction over a case once it has

completed the remand by sending a certified copy of the remand order to the state court.” Trans

Penn Wax Corp. v. McCandless, 50 F.3d 217, 225 (3d Cir. 1995). This Court lacks jurisdiction

to consider the motion for reconsideration, which must be denied.

       For these reasons,

       IT IS on this 16th day of November, 2020
Case 2:20-cv-00677-SRC-SCM Document 33 Filed 11/16/20 Page 2 of 2 PageID: 226




      ORDERED that Defendant’s motion for reconsideration (Docket Entry No. 29)

is DENIED.



                                         s/Stanley R. Chesler
                                        STANLEY R. CHESLER, U.S.D.J.




                                           2
